396 U.S. 26 (1969)
ZWICKER
v.
WISCONSIN.
No. 686, Misc.
Supreme Court of United States.
Decided November 10, 1969.
APPEAL FROM THE SUPREME COURT OF WISCONSIN.
Anthony G. Amsterdam, Michael Meltsner, and Melvyn Zarr for appellant.
Robert W. Warren, Attorney General of Wisconsin, and William A. Platz, Sverre O. Tinglum, and William F. Eich, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.